Title: To George Washington from George Mason, 21 August 1755
From: Mason, George
To: Washington, George



Dr Sir
Dogues Neck Augt 21st 1755

I fully intended to have waited on You this Evening at Belvoir, but find myself so very unwell after my Ride from Court, that I am not able to stir abroad.
I have taken the Liberty to inclose You two Bills for £300 . . . Ster: drawn by Mr Paymaster Genl Johnston on Colo. Hunter, & an Ordr on Govr Dobbs from his Son for £18.15. Ster: also a Letter for Colo. Hunter, & another for his Honr our Govr. If Colo. Hunter shou’d be in Town whilst You stay there, I shou’d

esteem it a particular Favour if You’ll be so kind to negotiate the Affair wth Him: it is indifferent to me whether He pays Cash or Bills, pble in London, at the prevailing Exchange at the time: ’tis probable it may suit Him to take up the Ordr on Govr Dobbs. If You shou’d not see Colo. Hunter, please to leave the Bills with Govr Dinwiddie.
I beg You’ll excuse the Trouble I have taken the Liberty to give You on this Occasion, & give Me Leave to assure You that Nothing wou’d give Me more sensible pleasure than an Opportunity of rendering You any acceptable Service.
I heartily wish You Health & every Felicity, & that You may find the new Regulations in our Military Affairs agreeable to Yr Wishes, & such as will enable you to accept the Command of our Troops with Honour. I am wth my Comps. to all at Belvoir Dr Sir Yr most obdt Hble Sert

G. Mason

